[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS
                                                                            FILED
                               FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                                 ________________________           OCT 8, 2010
                                                                     JOHN LEY
                                       No. 10-10539                    CLERK
                                   Non-Argument Calendar
                                 ________________________

                         D.C. Docket No. 5:09-cr-00016-CAR-CWH-1

UNITED STATES OF AMERICA,
lllllllllllllllllllll                                                    Plaintiff-Appellee,

                                            versus

CHADWICK JORDAN,

lllllllllllllllllllll                                              Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Georgia
                                ________________________

                                      (October 8, 2010)

Before PRYOR, MARTIN and FAY, Circuit Judges.

PER CURIAM:

         Chadwick Jordan appeals his 51-month sentence imposed after a jury found

him guilty of possession of a firearm by a person previously convicted of a felony
in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). Jordan requested a

51-month sentence in his sentencing memorandum and at his sentencing hearing.

In his sentencing memorandum Jordan also noted that his applicable guideline

range would be 51 to 63 months imprisonment, based on a total offense level of 22

and a criminal history category of III. The district court sentenced Jordan to 51

months imprisonment, the exact sentence he requested. At the sentencing hearing,

the district court judge stated that he had considered the sentencing guidelines and

the sentencing factors, pursuant to 18 U.S.C. § 3553(a). Jordan raised no

objection before the district court to his sentence. Jordan now argues that his

sentence is procedurally and substantively unreasonable. After thorough review,

we affirm.

      In reviewing sentences for reasonableness, we conduct a two-step inquiry.

United States v. Pugh, 515 F.3d 1179, 1190 (11th Cir. 2008). We must first

“‘ensure that the district court committed no significant procedural error’” and

“‘then consider the substantive reasonableness of the sentence imposed.’” Id.

(quoting Gall v. United States, 552 U.S. 38, 51, 128 S. Ct. 586, 597 (2007)).

Procedural errors include: “failing to calculate (or improperly calculating) the

Guidelines range, treating the Guidelines as mandatory, failing to consider the




                                          2
§ 3553(a) factors, selecting a sentence based on clearly erroneous facts, or failing

to adequately explain the chosen sentence.” Id. (quoting Gall, 552 U.S. at 51, 128

S. Ct. at 597). We look to the § 3553(a) factors to guide our substantive

reasonableness review. United States v. Winingear, 422 F.3d 1241, 1246 (11th

Cir. 2005).

      Jordan argues that his sentence is procedurally unreasonable because the

district court failed to adequately explain its reasons for imposing his 51-month

sentence. Jordan conceded, however, at sentencing and in his sentencing

memorandum that the guideline range the district court applied was correct.

Jordan does not argue otherwise on appeal.

      “[T]he party who challenges the sentence bears the burden of establishing

that the sentence is unreasonable in the light of both th[e] record and the factors in

section 3553(a).” United States v. Campbell, 491 F.3d 1306, 1313 (11th Cir.

2007) (quoting United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005)).

When the district court imposes a sentence within the guideline range “doing so

will not necessarily require lengthy explanation.” Rita v. United States, 551 U.S.

338, 356, 127 S. Ct. 2456, 2468 (2007). The district court need only make “an

acknowledgment . . . that it has considered the defendant’s arguments and the




                                          3
factors in section 3553(a).” Talley, 431 F.3d at 786. “[N]othing . . . requires the

district court to state on the record that it has explicitly considered each of the

§ 3553(a) factors or to discuss each of the § 3553(a) factors.” United States v.

Scott, 426 F.3d 1324, 1329 (11th Cir. 2005).

      We find that the district court committed no procedural error in imposing

Jordan’s sentence. At the beginning of Jordan’s sentencing hearing, the district

court explained the guideline calculation and stated its intention to sentence

Jordan to 51 months, the sentence Jordan had requested. The district court noted

that it had consulted the sentencing guidelines but that it was not bound by them,

pursuant to United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005). The

district court also spoke of having reviewed letters from Jordan’s friends,

colleagues, and family members and considered the § 3553(a) factors and the

totality of the circumstances. The district court’s explanation was sufficient,

especially given that the court imposed the sentence Jordan requested.

      Jordan also argues that his sentence is substantively unreasonable because

the circumstances of his case warranted significantly less severe punishment in

light of the 18 U.S.C. § 3553 factors. Specifically, Jordan argues that the district




                                           4
court failed to consider Jordan’s difficult childhood and adulthood, his

employment achievements, and the nature of his offense.

      When reviewing a sentence for substantive reasonableness, we examine the

totality of the circumstances and determine whether the sentence achieves the

sentencing goals stated in 18 U.S.C. § 3553(a). United States v. Culver, 598 F.3d

740, 753 (11th Cir. 2010); Pugh, 515 F.3d at 1191. We ordinarily expect a

sentence within the guidelines range to be reasonable. Talley, 431 F.3d 784, 788

(11th Cir. 2005). Further, it is within the district court’s discretion to weigh the

§ 3553(a) factors, and “‘[w]e will not substitute our judgment in weighing the

relevant factors.’” United States v. Amedeo, 487 F.3d 823, 832 (11th Cir. 2007)

(quoting United States v. Williams, 456 F.3d 1353, 1363 (11th Cir. 2006)).

      We conclude that Jordan has failed to show that his sentence was

substantively unreasonable. Not only is Jordan’s sentence within the guideline

range, it is at the bottom of the applicable range. See Talley, 431 F.3d at 788.

That being the case, Jordan’s sentence is considerably shorter than the ten-year

statutory maximum sentence. See 18 U.S.C. § 924(a)(2). The district court

calculated the guidelines, expressly considered the factors set forth in 18 U.S.C.

§ 3553(a), and reviewed letters of support from Jordan’s friends, family and others




                                           5
about his personal history and characteristics. Based on this record, and because

the sentencing court gave Jordan the sentence he asked for, Jordan has failed to

show that the district court committed a clear error of judgment in weighing the

§ 3553(a) factors.

      For these reasons, we AFFIRM.




                                         6